1                                                                The Honorable Richard A. Jones
2
3
4
5
6
                                UNITED STATES DISTRICT COURT FOR THE
7                                 WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
8
9
      UNITED STATES OF AMERICA,                              NO. CR19-35 RAJ
10
                                 Plaintiff,
11                                                           ORDER GRANTING UNITED
                                                             STATES’ MOTION TO SEAL
12
                           v.                                RESPONSE TO DEFENDANT
13                                                           IRONS’ MOTION TO CONTINUE
                                                             SENTENCING
14
      RHETT IRONS, et al.,
15
                                 Defendant.
16
17
              THIS MATTER comes before the Court on the Government’s Motion to Seal.
18
     Having considered the motion, and the files and pleadings herein, and finding good
19
     cause,
20
              IT IS ORDERED that the Government’s Motion to Seal (Dkt. #248) is
21
     GRANTED. The Government’s Response to Defendant Irons’ Motion to Continue
22
     Sentencing shall remain under seal.
23
              DATED this 18th day of February, 2020.
24
25
26
                                                          A
                                                          The Honorable Richard A. Jones
27                                                        United States District Judge
28
      Order Sealing Response to Defendant Irons’                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      Motion to Continue Sentencing - 1
                                                                              SEATTLE, WASHINGTON 98101
      United States v. Rhett Irons, et al. /CR19-35 RAJ                             (206) 553-7970
